DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 30, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 30-31 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 30-31 were newly presented on Mar. 30, 2021. Claims 30-31 refer to polymers that are a continuous phase. In the Remarks submitted on Mar. 30, 2021, Applicant does not point to the original specification for written descriptive support for the newly presented claims, and the examiner does not find a written description of the subject matter recited in newly presented claims 30-31.

Claim Rejections – 35 U.S.C. § 103

Claims 1, 3-4, 9-13, 15, 20-23, 26, and 28-29 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2003/0166779 A1 (herein “Khemani”).
As to claims 1, 3-4, and 9: Khemani describes biodegradable polymer blends (see the abstract). Khemani describes articles (see ¶ [0049]) comprising a polymer having high stiffness and a polymer having high flexibility (see ¶ [0050]). Khemani 
Khemani does not specifically disclose an embodiment of an article comprising each of the aforementioned thermoplastically processable starch and polyethylene or polypropylene.
In light of Khemani’s disclosure of various suitable soft polymers and nonbiodegradable polymers for use in the compositions described therein, one of ordinary skill in the art would have merely exercised ordinary creativity by using any of the disclosed polymers to make Khemani’s compositions, including using the aforementioned thermoplastically processable starch as the soft polymer and including using polyethylene or polypropylene as the nonbiodegradable polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Khemani’s articles using a composition comprising the aforementioned thermoplastically processable starch and polyethylene or polypropylene.
Khemani does not disclose that the starch provides the polyolefins with biodegradability; that the starch does not re-form a crystalline structure; that the composition lacks sea-island features; or the amount of the polyolefin that biodegrades under the recited simulated landfill conditions test. Because the articles described by Khemani include the same materials that are included in the present articles, there is a 
The claim recites a “biopolyethylene” and a “biopolypropylene”. The prefix “bio” refers to a biological source of some feedstock or other material that is used to make the polyethylene or polypropylene. That is, the prefix does not identify any particular structural characteristics of the recited polymeric material. The limitations “biopolyethylene” and “biopolypropylene” are thus product-by-process limitations. Case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e. that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. Because no such criticality of a biological source of some feedstock or other material that is used to make the polyethylene or polypropylene to the structure of the polymeric material has been demonstrated, the claim stands properly anticipated by Khemani, notwithstanding any difference in the method by which Khemani’s polymeric material is made or sourced.
As to claims 10-11: Khemani further discloses sheets and films (see ¶ [0002]).
As to claim 28: Khemani further discloses articles made by extrusion of the compositions (see ¶¶ [0173]-[0174]).

As to claims 12, 15, 20-21, and 26: Khemani describes articles (see ¶ [0049]) comprising a polymer having high stiffness and a polymer having high flexibility (see ¶ [0050]). Khemani discloses several types of the polymer having high flexibility (or “soft” polymer), including starch (see ¶¶ [0103]-[0105]) such as a thermoplastically processable starch comprising a plasticizer such that the starch has little or no crystallinity and very low water content, preferably less than about 1% by weight (see ¶ [0104]). The polymer blends may include further components (see ¶ [0107]) such as nonbiodegradable polymers such as polyethylene, polypropylene, and others (see ¶¶ [0146]-[0147]).
Khemani does not specifically disclose an embodiment of an article comprising each of the aforementioned thermoplastically processable starch and polyethylene or polypropylene.
In light of Khemani’s disclosure of various suitable soft polymers and nonbiodegradable polymers for use in the compositions described therein, one of ordinary skill in the art would have merely exercised ordinary creativity by using any of the disclosed polymers to make Khemani’s compositions, including using the aforementioned thermoplastically processable starch as the soft polymer and including using polyethylene or polypropylene as the nonbiodegradable polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Khemani’s articles using a composition comprising the aforementioned thermoplastically processable starch and polyethylene or polypropylene.
Khemani does not disclose that the starch provides the polyolefins with biodegradability; that the starch does not re-form a crystalline structure; that the composition lacks sea-island features; or the strength of an analogous article that is made 
The claim recites a “biopolyethylene” and a “biopolypropylene”. The prefix “bio” refers to a biological source of some feedstock or other material that is used to make the polyethylene or polypropylene. That is, the prefix does not identify any particular structural characteristics of the recited polymeric material. The limitations “biopolyethylene” and “biopolypropylene” are thus product-by-process limitations. Case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e. that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. Because no such criticality of a biological source of some feedstock or other material that is used to make the polyethylene or polypropylene to the structure of the polymeric material has been demonstrated, the claim stands properly anticipated by Khemani, notwithstanding any difference in the method by which Khemani’s polymeric material is made or sourced.
As to claim 13: As set forth above, Khemani discloses articles according to base claim 12. Khemani does not disclose the dart drop impact strength per mil of thickness of the articles. Because the articles described by Khemani include the same materials that are included in the present articles, there is a reasonable basis to conclude that the materials of Khemani’s articles will have the same properties as the present articles, including the same dart drop impact strength per mil of thickness.
As to claims 22-23: Khemani further discloses sheets and films (see ¶ [0002]).
As to claim 29: Khemani further discloses that injection molding is suitable for forming the articles (see ¶ [0016]).

Allowable Subject Matter

Claims 5-8, 17-19, 24, and 25 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form. Claim 27 is allowed.

Response to Arguments

Applicant’s arguments filed Mar. 30, 2021 (herein “Remarks”) have been fully considered and they are persuasive in part.
The rejection under 35 U.S.C. § 112(b) with respect to the phrase “resists recrystallization” that was set forth in the preceding Office action has been withdrawn in light of the amendment of the claims.
Regarding the rejection over Khemani: Applicant argues (top of p. 8 of Remarks) that Khemani does not teach the blending of the polymers in such a way that the nonbiodegradable polymers would become biodegradable. This argument is unpersuasive because it does not identify any difference among the manners in which the blends of Khemani and the blends of the present application are made. 

Applicant further argues (second full paragraph on p. 8 of Remarks) that the nonbiodegradable polymers of Khemani do not biodegrade but rather remain as a nonbiodegradable residue. Applicant points to Khemani’s ¶¶ [0026] and [0146].
The cited ¶ [0026] of Khemani discloses that a blend of a biodegradable polymer and a nonbiodegradable polymer “will tend to exhibit biodegradability so long as the nonbiodegradable polymers are included as a disperse, rather than a continuous, phase.”
The cited ¶ [0146] of Khemani discloses that “[i]f the nonbiodegradable polymer generally comprises a disperse phase rather than the dominant continuous phase, polymer blends including a nonbiodegradable polymer will nevertheless be biodegradable, at least in part. When degraded, the polymer blend may leave behind a nonbiodegradable residue that nevertheless is superior to the waste left behind by sheets and films that are entirely made of nonbiodegradable polymers.”
The cited portions of Khemani thus establish a condition under which the blends will not be biodegradable (when the nonbiodegradable polymers are included as a continuous phase), and they also establish a condition under which the blends are biodegradable (when the nonbiodegradable polymers are included as a disperse phase). The cited portions of Khemani do not specifically address whether or not the 

Applicant argues (second full paragraph on p. 9 of Remarks) that Khemani does not teach that a polyethylene or polypropylene in such blends would biodegrade. This argument does not identify a difference among the compositions claimed and those suggested by Khemani.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A HUHN/Primary Examiner, Art Unit 1764